Citation Nr: 0727386	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-26 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for compression injury 
of the spine with muscle atrophy.

2.  Entitlement to service connection for right hand 
numbness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Layton, Law Clerk


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1958 to March 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an July 2004 rating decision by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In July 2007, the veteran presented personal testimony during 
a videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record demonstrates the veteran's back 
injury is not a result of any established event, injury, or 
disease during active service.

3.  The evidence of record demonstrates the veteran's right 
hand numbness is not a result of any established event, 
injury, or disease during active service nor secondarily 
caused by any service-connected condition.




CONCLUSIONS OF LAW

1.  A compression injury of the spine with muscle atrophy was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).

2.  Right hand numbness was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in April 2004.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist in completing his claims, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and requested that he send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Here, the notice 
requirements pertinent to the issues addressed in this 
decision have been met and all identified and authorized 
records relevant to this matter have been requested or 
obtained.  Because of the decisions in this case, any 
deficiency in the initial notice to the veteran of the duty 
to notify and duty to assist in claims involving a disability 
rating and an effective date for the award of benefits is 
harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159 (2006).  The Board notes that the veteran stated he 
has seen chiropractors and homeopaths since 1961 for his 
right hand pain.  In addition to obtaining the applicable 
records from federal agencies, the RO requested the names and 
addresses of all of the private physicians that the veteran 
had seen.  The veteran provided several names and two 
addresses.  The RO obtained records from the physicians at 
the two addresses provided and requested the veteran provide 
additional information for the other provided names.  The 
veteran subsequently stated, in essence, that the address 
information was unavailable.

The Board finds that further attempts to obtain additional 
evidence would be futile.  The Board also finds the available 
medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

VA regulations also provide that where a veteran served 90 
days or more of continuous, active military service during a 
period of war or after January 1, 1947, and certain chronic 
diseases, including arthritis and progressive muscular 
atrophy, become manifest to a degree of 10 percent within one 
year from date of termination of service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Factual Background

While on active duty in 1958, the veteran slipped on a 
sidewalk and injured his right elbow.  He received a 
dressing, and no further entries concerning his right elbow 
exist in his service medical records.  In 1960, the veteran 
reported to radiology because of tenderness in his right 
hand.  The doctor stated that it felt like a dislocated 
metacarpal bone, and the X-ray showed no evidence of fracture 
or other bone abnormality.  The report of his separation 
physical revealed no back or right hand problems.  The doctor 
indicated that his spine and musculoskeletal system was 
normal.  The report stated the veteran had no defects.  In 
his Report of Medical History upon separation, the veteran 
declared that he was in excellent health.  He denied any 
history of swollen or painful joints, arthritis, or any bone 
or joint deformities.  Service records show he received 
medals and awards including the Parachute Badge.

During an initial visit to a VA primary care clinic in 
February 2004, the veteran reported that he experienced 
occasional hand numbness while driving or holding objects 
above his body.  He stated that he had experienced that 
occasional numbness since his time in the service.  
Neurological examination revealed no motor or sensory defects 
of the upper or lower extremities.  The diagnoses included 
degenerative joint disease (no site identified) and 
Dupuytren's contracture of the left hand.

In a July 2005 statement, the veteran stated that a 
chiropractor told him that X-rays of his back showed a 
compression injury which caused a pinched nerve.  He observed 
that he had experienced numbness and pain in his right hand 
since his first year in the service.  While in the service no 
members of his platoon would go to sick call unless they were 
essentially in dire circumstances.  He stated that while in 
service he experienced several hard parachute landings as a 
paratrooper.  He commented that every job that he had since 
leaving service required physical labor and a good grip.  
These tasks included gripping a hammer, laying bricks, 
cleaning windows with a squeegee, gripping a chainsaw while 
clearing trees and brush, and using gardening equipment.  The 
pain would get worse after heavy use of his hands, such as 
after using a chainsaw, weed eater, or leaf blower.  When 
relaxed, he said his hand would be drawn up in a half-closed 
position.  His hand discomfort affected how he slept, held a 
newspaper, and do anything that required a grip.

An August 2005 VA MRI report showed chronic degenerative disc 
disease of multiple levels of the cervical spine.  Upon 
further examination in September 2005, a VA doctor reported 
bilateral carpal tunnel syndrome, cervical disk 
radiculopathy, and Dupuytren's contracture.

Private medical records from M.L., M.D., dated in September 
2005 contain the results of an EMG study.  The findings were 
interpreted as essentially indicative of early mild carpal 
tunnel syndrome affecting the right and left median nerve at 
the wrist.

At a hearing before the undersigned Veteran's Law Judge in 
July 2007, the veteran reiterated his history of seeing 
chiropractors after leaving the service.  He stated a doctor 
told him that his right hand problem could be related to an 
old spinal injury.  He also stated that he never complained 
about a back injury or back pain, and he first considered 
that he had suffered a back injury after going over an X-ray 
with a chiropractor.

Compression injury of the spine and right hand numbness

Based upon the evidence of record, the Board finds that there 
is no medical evidence demonstrating that a compression 
injury of the spine was manifest during the veteran's time in 
service.  The veteran's service medical records are 
completely devoid of any record of treatment for a back 
injury.  There is no competent evidence of treatment for many 
years after leaving service.  The evidence of record contains 
no recorded medical opinion which links any current spine 
compression to the veteran's time in service.  The Board also 
finds that the back injury cannot be presumptively service 
connected as it was not medically manifest for approximately 
forty-three years after the veteran left active duty.

The Board also finds that the evidence does not indicate that 
the veteran's present right hand numbness was caused during 
his time in the service.  As reviewed above, the veteran's 
service medical reports did not disclose any abnormalities or 
significant treatments for right hand numbness while he was 
in service.  He had his right hand X-rayed, but the radiology 
report stated that there were no abnormalities.  The Board 
places greater probative weight on the separation physical 
examination report and the veteran's statements at the time 
of his discharge due to their contemporaneous relation to his 
time in service.  There is no medical evidence demonstrating 
that a presumptive arthritic or atrophic condition was 
present in his right hand during the year after the veteran 
left service.  As the veteran's back injury is not service 
connected, his right hand numbness can not be service 
connected as secondary to it.

The Board also carefully considered the veteran's July 2005 
statement in corroboration with his testimony during his 
hearing concerning his employment history.  Most of the 
veteran's employment since leaving the service in 1961 has 
involved physical labor with his hands.  That testimony in 
conjunction with the September 2005 EMS report of "early 
mild carpal tunnel syndrome affecting the right and left 
median nerve at the wrist" support a conclusion that the 
veteran's current right hand disability did not originate 
during his time in service.  There is no evidence other than 
the veteran own statements of any symptoms indicative of a 
chronic disability for over 40 years.

While the veteran may sincerely believe he has a back injury 
and right hand numbness as a result of service, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the Board finds entitlement to service connection 
is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for compression injury of 
the spine with muscle atrophy is denied.

Entitlement to service connection for right hand numbness is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


